DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Status of Claims
Claims 1-3, 10, 11, and 15-29 are pending and examined herein per Applicant’s 01/20/2022 amendment submission.  Claims 1-3, 10, 16, 18, and 20 are amended. Claims 4 and 12 are canceled. Claims 5-9, 13, and 14, were previously canceled. Claims 28 and 29 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to claim 1, 16, and 18 are sufficient to overcome the claim objection of the previous Office action.
Applicant’s canceling of claim 4 renders the claim objection of the previous Office action moot.
Applicant’s amendments to claim 1, 16, and 18 are sufficient to overcome the 35 USC 103 rejection of the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 11, and 15-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim 1 has been amended to include “a first likelihood value . . . generating, by the one or more servers using the machine learning model, a second likelihood value . . . comparing the first likelihood value and the second likelihood value; determining that the fist likelihood value is greater than the second likelihood value . . . assigning, by the one or more servers, the first field professional to perform the first service based, at least in part, on a result of determining that the first a likelihood value is greater than the second likelihood value”.  
The specification teaches:
[0262] In another embodiment, processing device 202 may determine the likelihood using a machine learning mode. For example, a neural network model (e.g., a deep learning model) may be created and set with initial parameters. Based on statistics of the field professional completing the type of the new service, locations, and characteristics of the technical service under which the field professional completed the same type of the new service, the neural network model may be trained, and the initial parameters may be updated. Using the trained neural network model, by inputting the characteristics of the same type of the technical service, the location of the technical service, and the name of the field professional, the trained neural network may output a likelihood that the field professional will complete the technical service in a single on-site visit at the location.
[0263] In some embodiments, processing device 202 may prioritize customer satisfaction by assigning a field professional having a higher likelihood to complete the customer's request of service in a single visit. For example, processing device 202 may determine a first likelihood that a first field professional will complete the new technical service in a single on-site visit at the location. Processing device 202 may determine a second likelihood that a second field professional will complete the new technical service in a single on-site visit at the location, and the second likelihood is greater than115 the first likelihood. Processing device 202 may then assign the second field professional to perform the new service.

The specification is silent on how the first field professional is scheduled when using a machine learning model.  The other independent claims are similarly amendment.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, 11, and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 10, and 20 have been amended to add a second field professional; however this addition does not change the crux of the claim which is to only schedule the first field professional.  The claim only assigns the first field professional as claimed the second professional can never be assigned to the service request even if the second likelihood value is greater than the first.  
The dependent claims do not further clarify the issue raised above therefore these claims are rejected for the same reasoning given above.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ServiceMax Announces New AI Capability with Remote Triage Offering M2 Presswire [Coventry] 24 Apr 2019. teaches a service technician is needlessly dispatched to a work site, or fails to complete a job during the first visit due to an unexpected problem, it cuts into a company's bottom line. Even those service organizations that track asset movement in near real-time often need help pinpointing the causes of equipment failures and making sense of the best next steps.
Anshul et al (US 2022/0036320 A1) teaches individual probabilities are determined from historical repair and production data, received from historical repair and process information 314, in view of information about the current repair such as the product, repair task, and assigned repair technician. In an embodiment, current process conditions such as the product, production size and volume of units under repair are received from production management server 312, while current repair-related information such as the repair task and assigned repair technician is received from repair/test controller 310. For a given repair process having an assigned technician and a known product, production size, volume of units under repair, inspection type and inspection/repair task to be performed, a probability that the task will be completed within the expected time for the task can be calculated.
Luong (US 2021/0065259 A1) teaches (1) a proximity to task completion location determination 304; (2) a service provider trip completion time predictor 306; (3) service provider characteristics 308. The proximity to task completion location determination 304 may at least partially consider, by assigning a proportionate weightage, how far a selected and/or suitable service provider is to an intended task completion location set by the customer. Such a weightage may factor into the service provider trip completion time predictor 306, which may consider how far the service provider is, at an initial start time and location, from the intended task completion location, as well as other conditions, such as weather, traffic, and topography of the general region, etc.
Blakely et al (US 2019/0385125 A1) teaches the worker score may represent a predicted or calculated level of likelihood that a worker will accept and/or complete a work request or job offer. In still further aspects, the worker score may represent a predicted or calculated level of satisfaction of the employer with the worker for a job. For example, a high worker or match score may indicate a predicted or calculated higher level of likelihood that when a work request is transmitted, the worker will accept the job and/or complete the job to the employer's satisfaction. The worker score may identify more preferable workers for a job for an employer, but in some aspects, it may not necessarily indicate a better match from the perspective of the worker.
Luo et al (US 2019/0385105 A1) teaches final value of the parameters calculated, the invention uses the work performance prediction method to extract the work ability of the employee and the work ability required by specific activities from the work log data of the employee, and then accurately predicts the service time to complete the task. In addition, the invention also uses the work ability comparison method and the employee-activity matching evaluation method to objectively evaluate the work ability of different employees and optimize the allocation of employees from the perspective of employee-activity matching.
Khosla et al (US 2008/0040190 A1) teaches comparing the first value to the second value; when the second value is greater than the first value, then keeping the schedule corresponding to the second value, then identifying the mission with the next largest mission value and repeating the above procedure beginning with identifying whether the mission includes any tasks that need additional resources.
Jacobs et al (US 2002/0016645 A1) teaches a situation arises from an inability of the service provider to accurately predict when a particular worker will complete a given task and how long it will take for the worker to reach the next service location.

/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623